Citation Nr: 0904292	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin which denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

The veteran served on active duty in the United States Marine 
Corps from May 1966 to July 1968.  Service in Vietnam is 
indicated by the evidence of record.  
He died in February 2004.  The appellant, who was listed on 
the veteran's death certificate as "surviving spouse" 
contends that she is the veteran's surviving spouse for VA 
purposes. 

Clarification of issues on appeal

During the appeal, the question arose as to whether the 
appellant may be recognized as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) purposes.  The RO 
adjudicated this issue in the November 2005 statement of the 
case (SOC), against the appellant's favor.  The appellant 
subsequently filed a substantive appeal (VA Form 9) as to all 
issues adjudicated in the SOC.  This is a separate issue 
which must be decided preliminarily to the issue of the 
appellant's entitlement to VA death benefits.  

A funeral home filed a claim for VA burial benefits in March 
2003 related to funeral and burial expenses in the amount of 
$2,757.  In April 2004, the claim was granted by the RO, in 
part, in the amount of $600, which is the amount allotted for 
a veteran whose death was not related to military service.  
Subsequently, the appellant referenced the amount of $2,157, 
the remaining burial expense.  The RO interpreted the 
appellant's communication as a claim for service-connected 
burial benefits.  

In denying the appellant's claim of entitlement to service 
connection for the cause of the veteran's death in September 
2004, the RO in essence denied the appellant's claim for 
service-connected burial benefits as well.  

Reason for remand

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to service-connected 
burial benefits are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran and the 
appellant began cohabitating in 1971 and continuously 
cohabitated in the state of Wisconsin until the veteran's 
death in February 2004.  

2.  Common-law marriage is not recognized as valid in the 
state of Wisconsin.

3.  The appellant has shown that she had no knowledge of the 
legal impediment to common-law marriage in the state of 
Wisconsin.

4.  The veteran and the appellant held themselves out as 
husband and wife for many years prior to the veteran's death.  

5.  No other claimant has been found to be entitled to VA 
death benefits.

CONCLUSION OF LAW

The appellant is the surviving spouse of the veteran for the 
purpose of VA benefits.  38 U.S.C.A. §§ 101(1), (31), 1541 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether the appellant may be recognized as the veteran's 
surviving spouse for VA purposes.

The appellant seeks recognition as the veteran's surviving 
spouse.  

Relevant law and regulations

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A.            § 103(c) (West 2002); 38 C.F.R. § 3.1(j) 
(2008). 

A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(b) (2008).  In certain cases, such as this one, an 
individual may be recognized as a surviving spouse of the 
veteran despite an invalid marriage where the attempted 
marriage of a claimant to the veteran was invalid by reason 
of a legal impediment.  38 C.F.R. § 3.52 (2008).
In 1991, VA General Counsel issued a precedential opinion 
finding that the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriage 
constituted a legal impediment to a purported marriage for 
purpose of establishing a deemed-valid marriage under 38 
U.S.C.A. § 103(a).       See VAOPGCPREC 58-91 (June 17, 
1991).  This opinion noted that it had been the long-standing 
interpretation by VA that lack of recognition of common-law 
marriage by a jurisdiction constituted a legal impediment 
within the meaning of      § 103(a).  Section 103(a) 
encompassed more than merely cases of prior, undissolved 
marriages, existing as a legal impediment.  A lack of 
knowledge of a law prohibiting particular marriages 
(including common-law marriages), is apparently within the 
scope of § 103(a).  The lack of a ceremonial marriage in a 
jurisdiction which requires one for a valid marriage is a 
legal impediment which, if unknown to the claimant, can 
create the type of hardship § 103(a) was intended to 
alleviate.  The factual issue presented in each case of 
whether the claimant was actually without knowledge of the 
legal impediment is a determination for VA adjudication 
personnel.  See id. 

To establish the existence of common law marriage for VA 
purposes, the evidence must show (1) that there was an 
agreement between the parties (appellant and the veteran) to 
be married; (2) that there was continuous cohabitation 
between the parties; and (3) that the parties held themselves 
out as husband and wife and were generally accepted as such 
in the communities in which they lived.  See 38 C.F.R. 
§ 3.205(a)(6).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  See 38 C.F.R.    § 3.53(a).

Additionally, where an attempted marriage of an appellant to 
the veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed-valid if the following 
requirements are met: (a) The marriage occurred one year or 
more before the veteran died, or existed for any period of 
time if a child was born of the purported marriage or prior 
to such marriage; (b) the claimant entered in the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage until his death; and (d) no claim has been filed by 
a legal surviving spouse has been found entitled to 
gratuitous death benefits, other than accrued monthly 
benefits covering a period prior to the veteran's death.  38 
U.S.C.A. § 103; 38 C.F.R. § 3.52.
 
Analysis

The appellant in essence claims that she and the veteran had 
a common-law marriage in which they cohabitated for over 
thirty years, beginning in 1971 to the time of the veteran's 
death in February 2004.  The appellant and the veteran had 
two children together.

As mentioned above, to establish the existence of common law 
marriage, the evidence must show (1) that there was an 
agreement between the parties (appellant and the veteran) to 
be married; (2) that there was cohabitation between the 
parties; and (3) that the parties held themselves out as 
husband and wife and were generally accepted as such in the 
communities in which they lived.  See 38 C.F.R. 
§ 3.205(a)(6).  These provisions are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].

With respect to element (1), evidence of an agreement between 
the parties to marry, no marriage contract or certificate 
exists of record.  However, the veteran's claims file 
includes numerous statements and VA filings that demonstrate 
both parties' intent to be married to each other.   For 
example, both parties have filed compensation claims with the 
VA noting the date of August 10, 1971 as their wedding date.  
See the veteran's March 15, 1991 Application for 
Compensation; see also the appellant's May 24, 2004 
Application for VA death benefits.  The record indicates that 
the veteran and the appellant had two children together, in 
1972 and 1973.  See the April 1972 and June 1973 birth 
certificates of the appellant's respective children.  

Further, during the adjudication of the veteran's service 
connection claim in 1991, the appellant wrote statements on 
behalf of the veteran identifying herself and their two 
children as the "family" of the veteran.  See the 
appellant's 1991 statement.  Further, in a July 1991 
statement, the veteran referred to the members of his family 
as "[m]y dear wife and wonderful children."  See the 
veteran's July 23, 1991 statement.  

Additionally, at an April 1992 RO hearing, the veteran and 
the appellant testified together and were identified as 
husband and wife.  See the April 1992 hearing transcript, 
page 1.  At the hearing, when specifically asked, "How long 
have you been married?", the veteran answered, "21 years."  
See id., page 4.  

As was alluded to above, the appellant was listed as 
"surviving spouse" in the veteran's February 2004 death 
certificate.  Further, the appellant indicated on her VA Form 
9 that she felt that she and the veteran were married.  See 
the veteran's January 2006 substantive appeal.

Crucially, there is no evidence of record indicating that the 
veteran and his spouse had divorced, had previous marriages, 
or separated at any time during their decades- long 
relationship.  

Accordingly, the evidence of record supports a finding that 
the appellant and the veteran agreed to be married.

With respect to element (2), cohabitation, the Board notes 
that the appellant has not filed a list of all her prior 
addresses with the RO, per the instructions outlined in the 
July 2004 and September 2005 VCAA letters.  However, as 
mentioned immediately above, there is no evidence of record 
that the veteran and the appellant ever lived apart at any 
time from 1971 to the time of the veteran's death.  

Correspondence, VA filings, and medical reports in the claims 
file indicate that the appellant and the veteran have lived 
together at the same residence for the duration of their 
marriage.  For example, the birth certificate of the parties' 
second child identifies the family residence in New Lisbon, 
Wisconsin.  See the appellant's daughter's June 1973 birth 
certificate.  Pertinently, the veteran's March 1991 claim of 
entitlement to service connection lists the same address, as 
does several other letters from the RO to the veteran 
throughout the 1990s.  

Additionally, a March 1991 VA clinical report indicates that 
the veteran "lives with wife and family."  Further, a 
November 2004 statement from T.M. indicates that he was the 
veteran's mental health counselor from April 1991 to the time 
of the veteran's death, and that "Mrs. [redacted] was [the 
veteran's] primary caregiver and source of support and they 
lived together in their home in New Lisbon, WI."  

The veteran's death certificate, and all RO correspondence 
with the appellant after the veteran's death indicate the 
same address of record, one that was used for the past 
thirty-seven years.  

Accordingly, the evidence of record indicates that the 
veteran and the appellant have continuously cohabitated from 
1971 to the time of the veteran's death.  There is no 
evidence of record to the contrary.  

Finally, with respect to element (3), evidence already 
discussed above [namely, the fact that the veteran and the 
appellant testified in front of the RO as husband and wife in 
1991; the recognition of each other as husband and wife on 
the parties' respective claims for service-connection; and 
the VA physician's statement indicating that the veteran and 
his "wife" live together] illustrates that the veteran and 
the appellant did, in fact, hold themselves out as a married 
couple to the public.  Additional evidence includes the 
November 2004 statement of T.M., indicating the appellant as 
"widow" and the veteran as her "husband."   

The appellant additionally argues that she and her husband 
filed their taxes jointly, and "held themselves out as man 
and wife on many occasions."  See the appellant's January 
2006 substantive appeal (VA Form 9); see also the December 1, 
2008 Appellant's Brief, page 2.  While the appellant's tax 
forms are not associated with the claims folder, no evidence 
of record demonstrates otherwise.  

The Board notes that the appellant referred to herself as 
"friend" instead of "spouse" on her initial claim for VA 
benefits.  See the appellant's May 2004 claim.  She has 
since, in connection with this appeal, clearly indicated that 
she believes that she is the veteran's surviving spouse for 
VA purposes.  In any event, when considered as a whole the 
evidence of record [including all of the evidence discussed 
above] supports a conclusion that the appellant and the 
veteran held themselves out to the public [and to VA during 
the veteran's lifetime] as husband and wife.  

Therefore, the evidence of record demonstrates that the 
appellant and veteran agreed to marry, continuously 
cohabitated, and held themselves out as a married couple to 
the public.  Accordingly, all three prongs of 38 C.F.R. §  
3.205(a)(6) are satisfied.  

However, as noted above, the term "marriage" for VA 
purposes means a marriage valid under "the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the rights to 
benefits accrued."  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2008).  The appellant and the veteran lived 
in the state of Wisconsin, a jurisdiction that does not 
recognize the validity of common-law marriages.  See Wis. 
Stat. Ann. § 765.16.  

The above-referenced 1991 VA General Counsel opinion 
indicated that a lack of recognition of common-law marriage 
by a jurisdiction constituted a "legal impediment" to the 
purported marriage.  See VAOPGCPREC 58-91 (June 17, 1991).  
Such legal impediment, however, does not necessarily bar the 
appellant from being recognized as the veteran's surviving 
spouse for VA purposes, provided that the requirements of 38 
C.F.R. § 3.52 are met.  

The evidence of record supports a finding that the attempted 
common law marriage occurred more than one year before the 
veteran died.  Additionally, as discussed above, the 
appellant cohabited with the veteran continuously from the 
date of the attempted common law marriage until the veteran's 
death.  Further, no other claimant has been found to be 
entitled to gratuitous VA death benefits and no one other 
than the appellant so claims.  Therefore, the only question 
remaining is whether the appellant had knowledge that a legal 
impediment existed that prohibited a common-law marriage 
between the veteran and the appellant.

The appellant has stated, "I feel we were married" on her 
substantive appeal.       See the appellant's January 2006 VA 
Form 9.  In addition, the appellant's above-referenced claim 
for death benefits, the appellant's children's birth 
certificates, the third party statements included in the 
claims folder, and veteran's death certificate all support a 
finding that the appellant had no knowledge of Wisconsin's 
law against the formation of common law marriages.  

The only evidence showing otherwise is a statement from the 
veteran's representative indicating that the appellant and 
the veteran "never legally married."  See the April 26, 
2005 letter to the RO.  While this letter demonstrates a 
current knowledge of the status of the appellant's marriage, 
the letter is not dispositive of whether the appellant was 
aware of the laws in Wisconsin when the common law 
relationship  began in 1971, or any time thereafter.  

In short, there is no evidence in the record indicating that 
the appellant was aware of the legal impediment (i.e., that 
common-law marriages were not recognized in Wisconsin.  
Accordingly, the Board finds that although a legal impediment 
existed which prohibited a common-law marriage between the 
veteran and the appellant, the appellant had no knowledge of 
this impediment.  All requirements set out in 38 U.S.C.A. 
§ 3.52 are therefore satisfied.

In light of the foregoing, the Board finds that the appellant 
is the surviving spouse of the veteran for the purposes of 
receiving VA death benefits..  

Additional comment

As was alluded to in the Introduction, the matter of whether 
the appellant may be considered to be a surviving spouse of 
the deceased veteran is preliminary to her claims for VA 
death and burial benefits.  For reasons which will be 
discussed below, the Board finds that those claims must be 
further developed by the agency of original jurisdiction. 


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for VA purposes is established.



REMAND

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to service-connected burial benefits.

The appellant seeks service connection for the cause of the 
veteran's death.  
The appellant has not specified what particular in-service 
condition caused or contributed to the cause of the veteran's 
death.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

Medical opinion

The veteran died in February 2004, 36 years after his 
separation from service, at the age of 56.  The veteran's 
death certificate lists the cause of death as respiratory 
failure due to acute bronchitis with interstitial pneumonia 
as a consequence of chronic obstructive pulmonary disease 
(COPD).

The Board notes that at the time of his death in 2004, the 
veteran was service connected for post-traumatic stress 
disorder (PTSD) and for thoracic nerve palsy of the major 
extremity.  Moreover, because the record indicates that the 
veteran served in Vietnam, the veteran's exposure to 
herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  There is no medical nexus evidence 
in the veteran's claims file either attributing the veteran's 
above-mentioned cause of death (COPD) to his service-
connected disabilities or to his presumed Agent Orange 
exposure or ruling out such connection.  The Board finds that 
a medical opinion must be obtained as to this issue.  See 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

The claim of entitlement to service-connected burial benefits 
is inextricably intertwined with the claim for entitlement to 
service connection for the veteran's death.  In other words, 
if the appellant's claim for service connection is granted r 
denied, this may impact the burial benefits claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
burial benefits claim is therefore deferred.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a medical 
professional to review the veteran's 
entire VA claims folder and to provide an 
opinion, with supporting rationale, as to 
whether the veteran's fatal COPD is 
related to the veteran's service-connected 
disabilities or to his presumed exposure 
to Agent Orange.  

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate both of the appellant's 
claims.  If the claims are denied, in 
whole or in part, VBA should provide the 
appellant and her representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.
	
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


